EXHIBIT 10.4

New Director Compensation Program

The Board of Directors approved a new compensation plan as of the first Board
and committee meetings following the Annual Meeting on May 19, 2011. Under the
new compensation plan, the Director’s annual retainer of $40,000 remains
unchanged, however, directors will no longer be required to receive a minimum of
25% of their annual retainers in Class A Common Stock.

The annual fee paid to the chairpersons of the Audit Committee, Compensation
Committee and Finance Committee will be $20,000. The annual fee paid to the
chairpersons of the Nominating and Corporate Governance Committee (the
“Governance Committee”) will be $10,000. The annual fee paid to the Lead
Director will remain at $20,000. The fees for Board and Audit Committee,
Compensation Committee and Governance Committee meetings in which a director
participates in person will be $1,500. Telephonic Board meeting and telephonic
Audit Committee, Compensation Committee and Governance Committee meeting fees
will be $1,000. Finance Committee members will receive $5,000 per month.

In addition, each non-employee director will receive an equity-based grant of
$50,000 of value upon appointment or election/re-election to the Board comprised
entirely of restricted stock units (“RSUs”) representing the right to one share
of our Class A Common Stock. The RSUs will be priced at the closing on the date
of issuance. All grants related to a director’s appointment or
election/re-election to the Board will vest on the first anniversary of the
grant. Grants under the directors’ compensation plan are issued pursuant to The
Martha Stewart Living Omnimedia Omnimedia, Inc. Omnibus Stock and Option
Compensation Plan.